


109 HR 5704 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5704
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Pitts (for
			 himself, Mr. Ferguson,
			 Mr. English of Pennsylvania,
			 Mr. Bass, Mr. Gillmor, Mr.
			 Hall, Mr. Norwood,
			 Mr. Pickering,
			 Mr. Shimkus,
			 Mrs. Capps,
			 Ms. Eshoo,
			 Mr. Gonzalez,
			 Mr. Gene Green of Texas,
			 Mr. Inslee,
			 Mr. Pallone,
			 Mr. Ross, Mr. Towns, Mr.
			 Wynn, Mrs. McCarthy,
			 Mr. Brady of Pennsylvania,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. McNulty,
			 Mr. Miller of Florida,
			 Mr. Dent, Mr. Fitzpatrick of Pennsylvania,
			 Mr. Sam Johnson of Texas,
			 Mr. LaTourette,
			 Mr. LoBiondo,
			 Mr. Peterson of Pennsylvania,
			 Mr. Price of Georgia,
			 Mr. Ramstad,
			 Mr. Schwarz of Michigan,
			 Mr. Saxton,
			 Mr. Sessions,
			 Mr. Souder,
			 Mr. Weldon of Pennsylvania,
			 Mr. Weller,
			 Mr. Boyd, Mr. Cardin, Mr.
			 Crowley, Mr. Hinchey,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Jefferson) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a budget-neutral two-year moratorium on certain Medicare physician
		  payment reductions for imaging services.
	
	
		1.Short titleThis Act may be cited as the Access
			 to Medicare Imaging Act of 2006.
		2.Budget-neutral
			 two-year moratorium on certain medicare physician payment reductions for
			 imaging services
			(a)MoratoriumSubsections
			 (b)(4)(A) and (c)(2)(B)(v)(II) of section 1848 of the Social Security Act (42
			 U.S.C. 1395w–4), as added by section 5102 of the Deficit Reduction Act of 2005,
			 are each amended by striking 2007 and inserting
			 2009.
			(b)Budget
			 neutrality
				(1)In
			 generalNotwithstanding any other provision of law (including
			 subclause (II) of section 1848(c)(2)(B)(ii) of the Social Security Act (42
			 U.S.C. 1395w–4(c)(2)(B)(ii)), for 2007 and for 2008 the Secretary of Health and
			 Human Services shall reduce the payment amounts otherwise provided under this
			 part and part A (and not under parts C and D) in a manner so as to provide for
			 a reduction in aggregate expenditures under this part and part A for each such
			 year of an amount equivalent to the increase in expenditures under such section
			 for such year that the Secretary estimates will result from the application of
			 the amendments made by subsection (a).
				(2)No effect on
			 subsequent periodsThe
			 reduction in payment effected under paragraph (1) for a year shall not apply to
			 (or be taken into account in) the computation of payment amounts for a
			 subsequent year.
				(c)GAO study on
			 patient access to imaging services
				(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a comprehensive study on patient access and service issues relating to
			 the availability and quality of imaging services in physician offices and
			 freestanding clinics that would have resulted (but for subsection (a)) from
			 payment changes made by the amendments made by section 5102(b) of the Deficit
			 Reduction Act of 2005.
				(2)DetailsSuch study also shall examine—
					(A)reductions in
			 review application to multiple procedure reductions multiple procedures and
			 additional reductions associated with changes in physician practice expense,
			 with particular attention to rural and medically underserved areas; and
					(B)the
			 appropriateness of using the hospital outpatient department prospective payment
			 system methodology to set reimbursement under the medicare program for all
			 imaging services, regardless of site of service.
					(3)ReportNot
			 later than July 31, 2008, the Comptroller General shall submit to Congress and
			 the Secretary of Health and Human Services a report on the study under this
			 subsection and shall include in the report such recommendations regarding
			 extending the moratorium imposed under the amendments made by subsection (a) or
			 such other changes in medicare reimbursement for imaging services as the
			 Comptroller General deems appropriate.
				
